Citation Nr: 0016398	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  96-22 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
patellar tendonitis of the right knee.

2. Entitlement to an evaluation in excess of 30 percent for 
patellar tendonitis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from January 1988 to 
January 1990.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  In October 1997 and August 
1999, the Board remanded the veteran's claims for further 
evidentiary development.

In a May 2000 statement, the veteran's representative raised 
a claim of entitlement to service connection for chronic pain 
syndrome, athough the connection of the claimed disorder to 
service was not described, and also appeared to raise a claim 
of entitlement to a total rating based upon unemployability 
due to service-connected disabilities.  Accordingly, these 
matters are referred to the RO for appropriate development 
and consideration.

REMAND

In August 1999, the Board noted that the veteran's knee 
disabilities were rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5024-5257 (1999) and remanded his claims to determine if 
he demonstrated knee instability to warrant consideration 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  It wanted to 
clarify the severity and etiology of the manifestations of 
the veteran's service-connected bilateral knee disabilities 
and the pathology attributable to any non-service-connected 
rheumatologic disorder.  The Board also directed the RO to 
review the veteran's functional impairment and consider his 
claims for an increased rating under 38 C.F.R. § 3.321(b)(1) 
(1999), if shown applicable by the facts.  

In December 1999, a VA orthopedic examiner diagnosed chronic 
pain syndrome, bilateral knee pain, more on the right side 
and chronic bilateral patellar tendonitis, chronic low back 
pain (diagnosed as sero negative spondylo-arthropathy) and 
unsteady gait, walking with a cane for three years and 
unstable right knee that gave out and caused imbalance.  
According to the examination report, the veteran quit 
driving, was unable to walk more than one block without 
significant pain, took pain medication, was dependent upon 
his wife for many activities of daily life, experienced 
constant pain in the knee joints and required knee support to 
stabilize both knee joints.  The VA doctor said the veteran 
was "unable to hold a job due to chronic pain", had an 
unsteady gait, was a fall risk and was in moderate pain on 
range of motion testing.  According to the VA examiner, there 
was no evidence of arthritis of the knee joints and no 
internal derangement.  While a 30 percent rating for each 
knee was assigned by the RO in January 2000, consideration 
was not given to 38 C.F.R. § 3.321(b)(1) (1999).  See Stegall 
v. West, 11 Vet. App. 268 (1998) (Where the remand orders of 
the Board were not complied with, the Board itself erred in 
failing to ensure compliance.)

Moreover, the current record reveals a conflict in the 
private and VA medical evidence regarding the veteran's 
limitation of motion of his knees that the Board believes 
must be reconciled prior to consideration of the claims on 
appeal.  Specifically, on February 6, 1998, the veteran saw 
L.K., M.D., who noted that he was unable to flex more than 90 
degrees but a February 9, 1998 private treatment record, 
evidently from Dr. F., indicates normal range of motion of 
the knees.  However, on February 12, 1998, a VA orthopedic 
examiner reported "markedly restricted" flexion from 0 to 
30 degrees and said the veteran was unable to do any kind of 
extension of the knee joints.  When examined by VA in 
December 1999, the veteran was able to bend his knees 0 to 10 
degrees on both sides, but any attempt at passive and active 
joint movement caused significant pain and he was unable to 
stand the range of motion because of the pain.  

Moreover, statements dated in May 1998 and June 1999 from VA 
physicians at the VA Rheumatology Clinic are to the effect 
that the veteran complained of bilateral knee and back pain, 
had limitation of spinal motion and was diagnosed with 
spondyloarthropathy.  The December 1999 VA examination report 
indicates that he was treated for back pain at the 
Rheumatology Clinic and received knee injections for pain.  
Also in December 1999, the veteran complained of an inability 
to put pressure on his right leg that aggravated his knee and 
back.  While the apparent etiology of the veteran's 
nonservice-connected back disorder is unclear, by his 
statements, the veteran may or may not be raising a claim for 
a back disability secondary to his service-connected knee 
disabilities.

Finally, the May 1998 statement from the VA physician at the 
Rheumatology Clinic is directed to the Social Security 
Administration (SSA).  However, a review of the file reveals 
that a copy of a SSA award decision and records considered by 
the SSA in reaching a determination are not of record.  The 
Board believes it would be helpful to have this information.

Accordingly, while the Board regrets any further delay in 
adjudicating the veteran's claims, in the interest of due 
process it believes his case must be REMANDED to the RO for 
the following actions:

1 The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records, since February 
1999, pertinent to his claims.  With 
any necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any records identified by the 
veteran that are not already of 
record.

2 The RO should contact the veteran and 
clarify if he is currently in receipt 
of Social Security Administration 
(SSA) disability benefits.  If so, the 
RO should contact SSA and request a 
copy of the administrative decision 
and all medical records considered in 
the award of disability benefits to 
the veteran.

3 Then, the veteran should be afforded a 
VA orthopedic examination.  The claims 
folder and a copy of this remand 
should be made available to the 
examiner for review prior to the 
examination.  All tests, studies and 
range of motion (measured with a 
goniometer) should be reported in 
degrees of arc, with an explanation as 
to the normal range of motion of a 
knee.  The examiner should elicit all 
of the veteran's subjective complaints 
regarding his service-connected left 
and right knee disabilities and offer 
an opinion as to whether there is 
adequate pathology to support the 
level of each complaint.  The examiner 
should assess the overall functional 
impairment, if any, caused by pain of 
the service-connected knee 
disabilities.  In addition, the 
examiner is requested to determine 
whether the left and right knees 
exhibit weakness, fatigability, 
incoordination or pain on movement 
and, if possible, the determinations 
should be expressed in terms of the 
degree of functional loss due to any 
weakened movement, excess 
fatigability, incoordination or pain 
on increased use.  If possible, the 
examiner should comment on the 
severity of the manifestations of the 
service-connected knee disabilities on 
the veteran's ability to perform 
average employment in a civil 
occupation.  The examiner is also 
requested to comment on the presence 
or absence of instability or 
subluxation and, based on diagnostic 
testing, if the veteran has arthritis 
in either knee.  The examiner is also 
asked to comment on the nature and 
etiology of the veteran's 
rheumatologic problem and, to the 
extent possible, dissociate knee 
symptoms from those symptoms related 
to service-connected patellar 
tendonitis.

The VA examiner also should assess the 
nature, severity and manifestations of 
any low back disorder that may be 
present.  The physician should proffer 
an opinion, with supporting analysis 
as to the likelihood that the 
veteran's low back disorder was caused 
by or aggravated by his service-
connected knee disabilities or by a 
non-service connected disorder.  The 
degree of back disorder that would not 
be present but for the service-
connected knee disabilities should be 
identified.  Reasons and basis for all 
conclusions should be provided.

4 After the development requested has 
been completed to the extent possible, 
the RO should review the record and 
undertake any further development so 
indicated.  The RO should readjudicate 
the veteran's claims of increased 
ratings for his service-connected knee 
disabilities and adjudicate any new 
claims raised by the veteran, 
including service connection for 
chronic pain syndrome and a total 
rating based upon unemployability due 
to service-connected disabilities.  
The RO should also specifically 
document consideration of 38 C.F.R. § 
3.321(b)(1)(1999).  See Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996) (the 
Board is precluded from assigning an 
extra-schedular rating in the first 
instance).

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case regarding all claims in appellate 
status and given the opportunity to respond thereto.  The 
case should then be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until he is notified

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




